Conviction for opening and keeping open a barroom and saloon on a day on which an election was held in the voting precinct of the appellant. The complaint alleges that the election was held by lawful authority, for the purpose of "electing a Governor and other State officers, judges, congressmen and county officers." The information alleges the election was held lawfully, and for the purpose of "electing a Governor and other State officers, judges, congressmen, members of the legislature, county and precinct officers." A motion in arrest of judgment was made because of a variance between the complaint and the information. There is no variance. The election as charged in the complaint was for the same precise purpose as that charged in the information. The fact that all of the officers were not named in the complaint, and are named in the information, creates no variance. They both set out a general election; and all of the courts of Texas take judicial knowledge that such an election is for the purpose of electing the officers named in the complaint and in the information. Appellant proposed to prove that parties told him that they wanted beer, and that it was no offense to open the saloon after the polls had closed. This was excluded. All persons are required to know the law. There was no error in excluding this evidence. The complaint charged that "Martin Steinberger, Jr.," committed the offense. There were two Martin *Page 495 
Steinbergers — one the father, and the appellant, the son. The information does not state whether it is "junior" or "senior," but simply alleges it was "Martin Steinberger" who committed the offense. It was not necessary for the information to state that it was "Martin Steinberger, Jr." Upon the trial the prosecution proved, however, that it was "Martin Steinberger, Jr.," who opened the saloon. There is no variance in this matter, and no error pertaining thereto. The verdict of the jury is complained of, because it did not say of what the defendant was guilty, and did not assess any punishment. The punishment assessed was $100. The jury found the defendant "guilty." This evidently means "guilty of the offense charged." There being no error in this record, the judgment is affirmed.
Affirmed.